Citation Nr: 1807949	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  08-21 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent prior to January 13, 2015, and higher than 60 percent thereafter, for coronary artery disease.

2. Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD).

3. Entitlement to an initial rating higher than 20 percent for residuals of right shoulder dislocation with degenerative arthritis.

4. Entitlement to an initial rating higher than 20 percent for impairment of the right humerus.

5. Entitlement to an initial rating higher than 10 percent prior to July 13, 2010, and higher than 20 percent thereafter, for low back strain.

6. Entitlement to an initial rating higher than 10 percent for right knee arthritis.

7. Entitlement to an initial rating higher than 10 percent for left knee arthritis.

8. Entitlement to an initial rating higher than 20 percent for right knee instability.

9.  Entitlement to an initial rating higher than 20 percent for left knee instability.

10.  Entitlement to special monthly compensation (SMC) based on the need for Aid and Attendance.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to June 1985, and from June 1995 to July 2006.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating decision, the RO had granted claims for service connection for hypertension, coronary artery disease, GERD, degenerative joint disease of the right and left knees, chronic low back strain, tension headaches, and right shoulder dislocation injury with residuals. The Veteran appealed therefrom regarding the initial assigned ratings for these conditions.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Thereafter, by an April 2011 rating decision the RO revised the characterization of the knee conditions to that of degenerative changes, right and left knees, status post surgical repair; and increased the evaluation for low back strain.  Following this increased level of compensation, these and all additional claims for still higher disability ratings remain pending.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  
 
By a February 2015 Board decision/remand, the Board decided to grant a 10 percent rating for headaches.   The remaining claims were remanded to obtain VA treatment records, and arrange for the Veteran to undergo several VA Compensation and Pension examinations.  The Board finds that the record clearly demonstrates sufficient compliance with these prior remand objectives, the evidence obtained thereafter having been indicated below with regard to the factual background of these claims.  

Thereafter, by a November 2015 rating decision, the RO granted a separate evaluation for impairment of the humerus with a 20 percent evaluation effective July 8, 2006; a separate evaluation for right knee instability with a 20 percent evaluation effective May 13, 2015; a separate evaluation for left knee instability with a 20 percent evaluation effective May 13, 2015; an increase to a 20 percent evaluation for low back strain effective July 13, 2010; a separate evaluation for right shoulder dislocation effective July 8, 2006; an increase to a 30 percent evaluation for tension headaches, effective January 13, 2015; an increase to a 60 percent evaluation for coronary artery disease, effective January 13, 2015. 

A February 2017 Board decision/remand denied an increased rating for hypertension, and granted increase to 50 percent for headaches.  The remaining claims were again remanded.

The Veteran previously had a Board videoconference hearing request pending, he later withdrew that request through October 2013 correspondence.  


FINDINGS OF FACT

1. Prior to January 13, 2015, the Veteran's coronary artery disease was not manifested by a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Since then, the Veteran has not had chronic congestive heart failure; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 
 
2. Prior to August 9, 2010, the Veteran's GERD involved symptoms of or analogous to a hiatal hernia, such as dysphagia, pyrosis, and regurgitation, amongst other characteristic symptoms of the next higher rating (including substernal arm pain), but of lesser severity.

3. Since August 9, 2010, the Veteran's GERD was manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, and productive of considerable impairment of health.   

4. The Veteran's right shoulder disorder did not involve additional objective pathology or structural impairment, or loss of joint mobility, beyond forward flexion limited to 90 degrees, including when factoring in repetition, pain on use, incoordination, and other forms of functional loss.

5. There is no structural impairment to substantiate a further increased rating for a condition of the right humerus, including with regard to malunion or nonunion at or near the scapulohumeral joint.

6. Prior to July 13, 2010, the Veteran's low back strain manifested limitation of motion, but significantly less than the requirement for the next higher rating of forward flexion of the thoracolumbar spine greater than 30 degrees but no greater than 60 degrees, or the combined range of motion of  the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis reversed lordosis, or abnormal kyphosis. 

7. Since July 13, 2010, there was not present the forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

8. In both the right and left knees, the Veteran's symptomatology has not included and additional compensable degree of limitation of motion, including when factoring in functional loss, nor has there been present a severe level of knee joint instability.

9. The competent medical evidence does not establish that the Veteran's overall condition meets or approximates any the designated criteria for the award of aid and attendance.  There was also a VA medical opinion to the effect that the Veteran was not in the need of aid and attendance.


CONCLUSIONS OF LAW

1. The criteria are not met to establish an initial rating higher than 10 percent prior to January 13, 2015, and higher than 60 percent thereafter, for coronary artery disease. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2017).

2. The criteria are not met for an initial rating higher than 10 percent for GERD prior to August 9, 2010.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2017). 

3. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish a 30 percent rating for GERD, effective August 9, 2010.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2017).

4. The criteria are not met for an initial rating higher than 20 percent for residuals of right shoulder dislocation with degenerative arthritis.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2017). 

5. The criteria are not met for an initial rating higher than 20 percent for impairment of the right humerus.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202 (2017). 

6. The criteria are not met for an initial rating higher than 10 percent prior to July 13, 2010, and higher than 20 percent thereafter, for low back strain. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

7. The criteria are not met for an initial rating higher than 10 percent for right knee arthritis.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2017). 

8. The criteria are not met for an initial rating higher than 10 percent for left knee arthritis.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2017). 

9. The criteria are not met for an initial rating higher than 20 percent for right knee instability.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2017).

10. The criteria are not met for an initial rating higher than 20 percent for left knee instability.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2017).

11. The criteria are not met for establishing entitlement to SMC on the basis of need for Aid and Attendance.  38 U.S.C. §§ 1114, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.352(a) (2017).  

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Under VA law, disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.

For purpose of evaluating all service-connected orthopedic disabilities, below, when a musculoskeletal disability is evaluated based upon range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Coronary Artery Disease 

Under Diagnostic Code 7005, a 10 percent rating is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  A 30 percent rating is contemplated when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray. An 60 percent rating percent is warranted when there is more than one episode of acute congestive heart failure in the past year, or; where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent disability evaluation is assigned when there is chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

Even if the requirement for a 10 percent (based on need for continuous medication) or 30 percent (based on presence of cardiac hypertrophy or dilatation) is met, METs testing is required, except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis.  If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  38 C.F.R. § 4.100.

At a January 2007 VA general medical evaluation regarding the cardiovascular system, the Veteran was indicated to have had coronary artery disease.  He had two stents placed in February 2006, which had helped with his chest pain.  He did not have the exertional chest pain that he had previously, but did have shortness of breath and some mild tightness.  He could not do any kind of recreational physical activity.  Treatment for the condition was Plavix and atenolol.  He did not have symptoms or signs of congestive heart failure.  The heart was not enlarged.  There was a regular sinus rhythm with a rate as described under the vital signs.  METs were estimated at  level 8.   

On VA examination July 2010, with regard to the Veteran's cardiovascular condition, the Veteran had a history of myocardial infarction in 2007 and 2008.  The Veteran had a two stenting done in 2006.  The Veteran's last cardiac event was in January 2009 with chest pain to the left pectoral area and shortness of breath.  The Veteran stated that his last myocardial perfusion was in 2006.  The Veteran presently had not had any current chest pain.  His last chest pain was in 2009.  The Veteran stated he did not have chest pressure about 1-2 times per month.  He stated that he had shortness of breath with walking up a flight of stairs or taking out the garbage.  The Veteran denied claudication, palpation, swelling of the lower extremities or syncope.  The Veteran stated that he had dizziness on occasions.  The Veteran denied nose bleed or cardiovascular accident or carotid disease.  The course since onset was progressively worse.  The treatment for this condition was medication.  The course since onset was progressively worse.  There was no medical history of cardiac trauma or cardiac neoplasm.  There was no history of rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart disease including prosthetic valve, congestive heart failure, other heart disease, angina, syncope, fatigue.  There was positive history of myocardial infarction, hypertension, dizziness, dyspnea.  The myocardial infarction dates were 2007 and 2008.  Continuous medication was required for control of hypertension.  Dyspnea onset was on moderate exertion.  No continuous medication was required for heart disease.  On physical examination, there was no evidence of congestive heart failure, pulmonary hypertension.  There were heart sounds present, S1 and S2.  There were no extra heart sounds.  Heart rhythm was regular.  On a stress test, the overall quality of the images was excellent.  There was a normal seess / rest myocardial perfusion study.  The ejection fraction measured 58 percent.  Testing for left ventricular dysfunction showed an ejection fraction of 58 percent.  

A myocardial perfusion scan indicated that the Veteran had an abnormal myocardial perfusion scan study prior to the stents.  He needed a repeat study after intervention to determine the ability to go back to full duty.  Testing further at another juncture indicated that the Veteran's left ventricular ejection fraction was estimated to be 65 percent, and the wall motion was normal.  On the post-stress images, there was a very small area of very mildly decreased radiotracer uptake in the distal inferior and apical areas of the myocardial wall.  The impression was that of distal inferior apical ischemia, when compared with prior MPS, the area of ischemia was the same, but the ischemia was milder; normal wall motion and normal left ventricular ejection fraction; small nodule noted on rest images in the left axilla was most consistent with infiltrated radiotrace within a lymph node.  A chest x-ray demonstrated normal cardiac size and pleural spaces.  The impression was of no active infiltrative process, atelectasis, or congestive heart failure.

The March 2012 VA examination with regard to a cardiovascular disorder indicated a diagnosis at the outset of atherosclerotic cardiovascular disease.  The Veteran stated that he was previously hospitalized with a heart attack and stents.  He stated that he now got short of breath with exertion but had not needed nitroglycerin in months.  His condition was considered to have qualified within the generally accepted medical definition of ischemic heart disease.  The etiology of his heart condition was high cholesterol, smoking, high blood pressure, family history of atherosclerosis (stroke).  Continuous medication was required for purposes of controlling the condition consisting of enalapril, aspirin, isosorbide, metoprolol, pravastatin.  The Veteran had not had congestive heart failure.  He had not had cardiac arrhythmia.  There was no heart valve condition, or infectious heart conditions.  There were not pericardial adhesions.  The Veteran had undergone a percutaneous coronary intervention (PCI), and angioplasty, back in 2005 and again in 2011.  

On physical examination there was regular rhythm, fourth intercostal space, normal heart sounds, no jugular venous distension, clear auscultation of the lungs, peripheral pulses were dorsalis pedis and posterior tibial, and there was no peripheral edema on the right and lower extremities.  Blood pressure was 138/88.  There were no post-surgical scars from the above-mentioned procedures.  

The Veteran had undergone an echocardiogram in April 2012.  A stress test from year 2010 indicated as result of 12.5 METS, and ejection fraction 58 percent.  The METS level limitation was due solely to the heart condition.  In addition to the heart condition, the Veteran did not have other non-cardiac medical conditions (such as musculoskeletal or pulmonary conditions) limiting the METS level.  The Veteran's heart condition did not impact his ability to work.  

On a January 2015 cardiology consult, the medical history recounted that on discharge from the hospital in 2011 with acute anterolateral myocardial infarction.  Both of the stents were thrombosed and a thrombectomy and PTCA of both of them were done with reasonably good results.  However, there was severe left ventricular dysfunction and an estimated ejection fraction on the LV angio of 25 percent.  The Veteran seemed to do well after this; however, within the last year, he had begun to notice more dyspnea and tightness in the chest on exertion and his exercise capacity was limited significantly by claudication and a herniated lumbar disk.  He had not any rest or prolonged discomfort.  He had not had any orthopnea, PND, or documented congestive heart failure.  He did have hypertension, PTSD, diabetes, he was a smoker still, did not drink, had migraine headaches, bad teeth, chronic obstructive pulmonary disease (COPD).  On physical examination his blood pressure was 136/84, pulse was 80 and regular, respirations were 16.  Examination of his heart did not reveal a lift or thrill to palpation.  Auscultation revealed an atrial gallop but no murmur, rub, click, or ventricular gallop.  His EKG revealed an old anterior myocardial infarction.  His laboratory data revealed an LDL cholesterol 
of 149.  The other laboratory tests were normal.  The Veteran's medications were reviewed.  It was recommended by the physician after his thrombectomy in 2011 that he stay on dual anti-platelet therapy for life, and as a result this was restarted.  The Veteran stated that about a year and half ago he saw a cardiologist and was told that his heart was now functioning at 50 percent.  He was assuming this was ejection fraction.  The evaluating cardiologist indicated that he was going to repeat the echo and a nuclear stress test to evaluate him more carefully, however, the Veteran would be followed at 6 month intervals.  
 
On VA examination in May 2015, coronary artery disease was diagnosed.  Medical history consisted of coronary artery disease symptoms daily.  The duration was unknown.  Angina was controlled with medication.  There was always shortness of breath, fatigue.  The Veteran was dizzy and light headed several times per week 10 to 15 minutes.  Fluttering occurred every few seconds.  The Veteran woke up with nausea.  There was pain in the chest and a few hours later he was having a heart attack and had to have stents put in.  The last heart attacks were in 2011.  The Veteran took medications everyday for his heart.  He had experienced angina, shortness of breath, dizziness, fatigue, and fluttering.  The Veteran's heart conditions did not qualify within the generally accepted medical definition of ischemic heart disease.  The etiology of the Veteran's coronary artery disease was atherosclerotic disease.  The medication required for the Veteran's heart condition consisted of taking fish oil, Plavix, slo niacin, nitro, rosuvastatin, metoprolol, magnesium and isosorbide.  The Veteran had a history of two myocardial infection from 2009 and 2011.  There was no history of congestive heart failure.  The Veteran had a history cardiac arrhythmia.  The type of which was atrial fibrillation, atrial flutter, ventricular arrhythmia.  There was not a heart condition.  There had not been any infectious heart condition.  The Veteran did not have a syphilitic aortic aneurysm.  The Veteran had not had pericardial adhesions.  The Veteran had undergone percutaneous coronary intervention (angioplasty) in 2009 and 2011.  On physical examination, rhythm was regular, point of maximal impact was the fourth intercostal space, heart sounds were normal.  There was no jugular venous distension.   Auscultation of the lungs was clear.  Peripheral pulses were normal for dorsalis pedis, posterior tibial, both sides.  There was no peripheral edema to the right and left lower extremities.  

There was no evidence of cardiac hypertrophy.  There was no evidence cardiac dilatation.  An EKG demonstrated prior anteroseptal infarct.  A chest x-ray was normal.  An echocardiogram showed LVEF of 35 percent.  An interview based METS test showed results of between greater than 3 METS and 5 METS.  The METS level limitation was due solely to the heart conditions.  The impact of the heart condition on the Veteran's ability to work was difficulty performing exertional activities due to the condition.  He was always having chest pain, fluttering, shakes, fatigue, dizziness, sudden sweating, headaches, neck pain.  He stated that basically he never felt well anymore.  

Upon examination, the Veteran was well developed, well-nourished and in no acute distress.  There were no signs of malaise present.  Examination of the abdomen revealed no evidence of tenderness.  The liver and spleen were not palpable.  Bowel sounds were normal.  There was no evidence of bruits.  There was no evidence of ascites.  Congestive heart failure was not found on examination.  Examination of the upper extremities was normal.  Examination of the lower extremities was normal.  All of the peripheral pulses for the lower extremities were 2+.  For the established diagnosis of coronary artery disease, there was no change in the diagnosis.  At this time the Veteran's condition was active.  Due to the angina experienced by the Veteran, this limited his ability to perform exertional activities.  

Having reviewed the foregoing, the Board does not find that an increased rating for the Veteran's service-connected coronary artery disease and other residual conditions is warranted.

Pursuant to the applicable rating criteria, a 30 percent rating is contemplated when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

Then with regard to the applicable time period from January 2015, onwards, under the rating criteria a 100 percent disability evaluation is assigned when there is chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  See Diagnostic Code 7005, 38 C.F.R. § 4.100. 

Whereas the Veteran's service-connected cardiovascular condition obviously worsened over time, an increased rating is not required.  The existing disability rating scheme thus far already properly compensates for the severity of cardiovascular disability over time.  Namely, the original levels demonstrated of METs, along with generally normal findings on x-ray and other objective testing measures, were not correlative with the requirements for awarding the next higher 30 percent rating.  Likewise, notwithstanding worsening of service-connected disability, the Veteran did not have findings corresponding to the highest available 100 percent rating, in that he did not have congestive heart failure, or for that matter, left ventricular dysfunction with an ejection fraction of less than 30 percent.  Rather, fortunately there is retained functional capacity to the degree that there 
is not correspondence to next higher available disability evaluation per the VA rating schedule.

Accordingly, and upon these grounds, the claim must be denied.  VA's benefit-of-the-doubt doctrine does not apply under the circumstances.  

GERD

A note to 38 C.F.R. § 4.114 provides that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  Instead, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.114. 

Under Diagnostic Code 7346, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent rating but of lesser severity.  A 30 percent rating is assigned when there is a hiatal hernia characterized by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, and productive of considerable impairment of health.  A maximum rating of 60 percent is warranted when the disorder is productive of symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346. 

On VA general examination in January 2007, with regard to the gastrointestinal system, the Veteran had a history of GERD and peptic ulcer disease.  He had been treated for H. pylori.  The peptic ulcer disease and gastritis were demonstrated by endoscopic examination.  At that time, his esophagus appeared normal.  As far as dysphagia, the Veteran had some mild temporary swallowing disorder where food and pills felt like they lodged temporarily in the upper esophageal hypopharyngeal area, but this went down with a little added water.  There was no chest pain associated with this problem.  There was no hematemesis or melena.  The Veteran had reflux at times.  It was not nocturnal.  He had regurgitation on occasion, but daily.  He estimated about twice a week.  There was no nausea or vomiting.  Examination of the abdomen was normal.  Nontender.  There was a midline epigastric scar from a previous laparotomy.  

On VA examination in August 2010 for digestive conditions, the Veteran stated he had nausea, feeling sick on the stomach, burning in the abdomen and frequent eructation.  The Veteran was now on Prilosec daily and stated it calmed the GERD down.  The Veteran stated his GERD aggravated him about one to three times per month.  The course since onset was progressively worse.  There was no history of hospitalization or surgery relating to the esophagus, trauma to the esophagus, or esophageal neoplasm.  There was weekly nausea associated with esophageal disease.  The precipitating factor causing nausea was any meal.  There was vomiting several times a week.  The precipitating factor causing vomiting was any meal.  There was no history of dysphagia.  There was a history of esophageal distress, the frequency was weekly, accompanied by substernal pain, frequent but moderate.  There was a history of heartburn or pyrosis, with weekly heartburn.  There was a history of regurgitation, several times a week.  The contents of esophageal regurgitation were clear fluid.  There was no history of hematemesis or melena.  There was no history of esophageal dilation.  On physical examination, there were no signs of anemia.  There were no signs of significant weight loss or malnutrition.  There had been a period of recent weight gain.  A kidney, ureter, and bladder test was normal.  The test showed no evidence for ascites.  The bowel gas pattern was unremarkable without ileus or obstruction.  There were no significant effects on usual occupation.  The effects of the problem on usual daily activities included difficulty with recreational sports and feeding.  The obstruction/spasm was amenable to esophageal dilation.  

On VA examination May 2015, the diagnosis at outset was GERD.  The Veteran stated that the above condition began many years ago while in service.  He stated that he first thought he had food poisoning, but he was diagnosed with H. Pylori.  The symptoms now were heartburn, epigastric pain, anorexia.  The Veteran's treatment plan included taking Tums.  He had the following signs and symptoms of GERD: infrequent episodes of epigastric distress, reflux.  The Veteran did not have an esophageal stricture, spasm of esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus.  No diagnostic imaging studies had been performed.  His esophageal conditions did not impact his ability to work.  At the time of the examination, the Veteran's GERD was considered to be active.  There were no limitations due to the GERD.  

Reviewing the entire record in regard to the foregoing claim, moreover, mindful of VA's duty to resolve reasonable doubt in the claimant's favor on material issues, from the time period of the August 2010 VA examination onward, the Board will grant the next higher rating of 30 percent for the Veteran's GERD.

Per the VA rating criteria indicated above, there is provided the assignment of a 30 percent rating when there is a hiatal hernia characterized by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, and productive of considerable impairment of health.   

The Board finds that sufficiently demonstrated here, from August 2010 onwards, in that the Veteran clearly had epigastric problems with difficulty swallowing, heartburn, regurgitation.  There was substernal arm pain.  Arguably, his health could only be significantly affected by such symptoms.  While not absolute demonstrated considerable impairment of health existed, it is sufficiently close to that requisite level.  Resolving reasonable doubt favorably, the criteria are met for increase to 30 percent for GERD.  The effective date of the award is August 9, 2010, which is the date of the examination report in question.

As substantiated by the 2007 VA examination, the Veteran's condition at that time had not reached at or near its subsequent demonstrated level of severity.  The Veteran apparently experienced a mild temporary swallowing disorder, and there was some difficulty with epigastric burning and occasional regurgitation.  However, that is the extent of symptomatology reported and objectively shown, and consequently no basis for increased rating is shown.  The Veteran's GERD does not manifest as pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.   

It follows, based on the above, the Board is granting a higher 30 percent rating for the time period from August 9, 2010 onwards.  The benefit-of-the-doubt doctrine applies to the extent indicated herein.  

Right Shoulder Dislocation

Under Diagnostic Code 5201, limitation of motion of the arm at shoulder level warrants 20 percent.  Limitation of motion of the arm from midway between the side and shoulder level warrants a 30 percent rating for a major extremity, and 
20 percent rating for a minor extremity.  Limitation of motion to 25 degrees from the side warrants a 40 percent rating for a major extremity, and 30 percent rating for a minor extremity.  38 C.F.R. § 4.71a. 

Normal range of motion for the shoulder is defined as from 0 degrees of extension to 180 degrees of forward flexion; abduction from 0 to 180 degrees, and external and internal rotation from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Generally, both measurements of forward flexion and abduction are relevant to determine range of motion in the affected shoulder, for purpose of applying Diagnostic Code 5201.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).
Also taken into consideration is the applicability of other Diagnostic Codes.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Under rating criteria reserved for the shoulder and arm, Diagnostic Code 5200 is for evaluation of ankylosis, scapulohumeral articulation (where the scapula and humerus move as one piece).  Joint ankylosis that is favorable, with abduction to 60 degrees, can reach mouth and head, corresponds to a 20 percent rating for minor upper extremity, 30 percent major upper extremity.  Intermediate ankylosis between favorable and unfavorable warrants a 30 percent rating for minor upper extremity, 40 percent major upper extremity.  Unfavorable ankylosis, abduction limited to 25 degrees from side, corresponds to 40 percent minor upper extremity, 50 percent major upper extremity.  Ankylosis is defined as complete immobility of a joint in a fixed position, either favorable or unfavorable.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Diagnostic Code 5202, for other impairment of the humerus, provides that malunion resulting in moderate deformity, or recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level corresponds to a 20 percent rating.  Malunion with marked deformity, or recurrent scapulohumeral dislocation with frequent episodes and guarding of all arm movements corresponds to 20 percent minor upper extremity, 30 percent major upper extremity.  Fibrous union of the humerus corresponds to 40 percent minor extremity, 50 percent major extremity.  Nonunion (false flail joint) warrants 
50 percent minor extremity, corresponds to 60 percent major extremity.  Loss of head (flail shoulder) corresponds to 70 percent minor extremity, 80 percent major extremity.  38 C.F.R. § 4.71a. 

Finally, Diagnostic Code 5203, for malunion of the clavicle or scapula has a maximum rating of 20 percent in either arm, and does not provide any greater benefit.  Id. 

On VA general examination in January 2007, on musculoskeletal system evaluation it was indicated that the Veteran had injured the right shoulder when it was caught while he was falling.  It was a muscular tear dislocation type injury.  He had a problem with squatting, bending, and a problem with stairs.  He had pain with the right shoulder.  He stated it dislocated at times.  Apparently it subluxed because it easily got back into place.  He had to go to the emergency room to have it reduced into place.  His son now could do it by traction and working the joint.  However, the Veteran made every effort to try to avoid those things that he realized were at risk for subluxation.  For treatment purposes the Veteran did not use NSAIDs because he was allergic to them.  He used Percocet as needed.  He estimated that he used these infrequently, maybe once or twice a week.  No side effects.  He did not have flare-ups of joints.  He did not use a cane, crutch, or brace.  He had had surgery on the knee and shoulder.  The shoulder surgery was for muscle repair, and he stated repair of the biceps tendon area.  There was no inflammatory arthritis.  The effect of the condition on the Veteran's usual occupation was that he could not lift anything heavy.  He put a limit at 50 pounds, which was quite heavy.  He was not working.  He was on Social Security Administration (SSA) disability benefits, mainly because of emotional problems.  However, his work would be limited by his shoulder problem.  On clinical evaluation of the right shoulder, it appeared normal.  There was a popping sensation with passive movement with extreme forward flexion and abduction that was palpable over the shoulder, in the area of the acromioclavicular joint.  Forward flexion was to 160 degrees where he had pain.  He could carry to flexion up to 170 degrees with grimacing.  Abduction to 170 degrees with some pain at that point and he could carry it up to 180 degrees.  Strength in the arm was good.  The diagnosis was in relevant part, right shoulder dislocation injury, remote, with residual.

On July 2010 VA examination, there were findings obtained and provided with regard to the Veteran's condition of right shoulder dislocation injury with residuals.  The Veteran stated he had stiffness, weakness, decreased range of motion and pain on range of motion and stated it was worsened during the rainy days.  The Veteran had flare-ups of the right shoulder during the rain.  The Veteran had no functional impairment.  The Veteran had history of a surgical repair of the right bicep on two or more occasions in the mid-2000s.  There was a history of neoplasm.  

The right hand was the dominant hand.  There were no constitutional symptoms of arthritis.  There were no incapacitating episodes of arthritis.  The Veteran was able to stand for 15-30 minutes.  The Veteran was able to walk more than 1/4 mile but less than one mile.  A weight bearing joint was affected.  Gait was normal.  There was no other evidence of abnormal weight bearing.  There was not loss of a bone or part of a bone.  There were recurrent shoulder dislocations.  There was inflammatory arthritis.  The right shoulder demonstrated tenderness, abnormal motion, guarding of movement.  An x-ray with regard to right shoulder pain indicated that the bones were normally mineralized.  No acute fracture or dislocation was seen.  There were minimal degenerative changes of the acromioclavicular and glenohumeral joints.  The diagnosis was in part, minimal degenerative osteoarthritis of the acromioclavicular and glenohumeral joints; right joint effusion of the knee.  

On March 2012 VA examination, the Veteran was diagnosed with the right arm condition of bursitis.  Since the last VA examination, the Veteran stated only that his right shoulder was painful.  He stated that he get pain with a pulling motion but could reach above his head or carry a gallon of milk without difficulty.  He took muscle relaxer as needed with relief.  The dominant hand was the right hand.  The reported that flare-ups impacted the function of shoulder and/or arm.  If he overused the shoulder it popped and grinded a lot.  

On range of motion testing right shoulder flexion was to 170 degrees, abduction to 170 degrees.  The Veteran was able to perform repetitive use testing with three repetitions.  There was localized tenderness or pain on palpation of joints/soft tissue/biceps tendon of the right shoulder.  The Veteran had guarding of the right shoulder.  Muscle strength testing was normal.  There was not ankylosis of the glenohumeral articulation.  On specific tests for rotator cuff condition.  Hawkins Impingement Test was positive on the right side.  The empty can test was negative.  The external rotation / infraspinatus strength test was negative.  Lift-off subscapularis test was negative.  There was a history of mechanical symptoms on the right side.  There was no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  There was a negative crank apprehension and relocation test.  The Veteran did not have an acromioclavicular joint condition or any other impairment of the clavicle or scapula.  There was tenderness on palpation of the acromioclavicular joint.  The cross body adduction test was positive, on the right side.  

There had not been a total shoulder joint replacement on the right side.  The Veteran had undergone arthroscopic or other shoulder surgery on the right side.  There were no residual signs or symptoms due to arthroscopic or other shoulder surgery.  X-ray studies of the shoulder had been performed and the results were available, and degenerative or traumatic arthritis was documented on the right side.  There were no other significant diagnostic test findings or results.  The Veteran's shoulder condition did not impact his ability to work.  

On May 2015 VA examination of the right shoulder, the Veteran was indicated to have had degenerative arthritis of that region.  The Veteran reported flare-ups in terms of the shoulder hurt daily, any movement aggravated it.  It popped in and out.  Reach to back pocket is painful, and reaching up was painful.  Overall range of motion was limited.  Range of motion testing with regard to the right shoulder indicated results abnormal or outside of range, with flexion to 100 degrees, abduction to 0 degrees, external rotation to 75 degrees, internal rotation to 0 degrees.  The range of motion did not contribute to functional loss.  There was pain noted on examination and that caused functional loss.  Range of motion exhibited pain in the planes of flexion and abduction.  There was evidence of pain with weight bearing.  There was not objective evidence of localized or pain on palpation of the joint or associated soft tissue.  There was evidence of pain with weight bearing.  There was objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was additional loss of function or range of motion after three repetitions.  Range of motion was measured at 90 degrees flexion, abduction to 0 degrees, external rotation to 70 degrees, internal rotation to 0 degrees.  The factors that caused functional loss were pain and weakness.  When examined with regard to repeated use over time.  Due to pain, weakness, fatigability or incoordination there was significant limitation on functional ability with repeated use over time.  Weakness caused functional loss.  Range of motion was not diminished.  There was no further change regarding range of motion findings with regard to flare-ups.  There were no additional contributing factors to disability with regard to the right side.  There was no ankylosis on the right side.  A rotator cuff condition was not suspected on the right side.  Shoulder instability, dislocation or labral pathology was suspected.  

There was a history of mechanical symptoms.  There was history of recurrent dislocation, with infrequent episodes.  There was not suspected a clavicle, scapula, acromioclavicular (AC) joint or sternoclavicular joint condition.  There was not loss of head, non-union, or fibrous union of the humerus.  The Veteran did not have malunion of the humerus with moderate or marked deformity.  There were no other pertinent findings.  The Veteran used an assistive device consisting of a brace.  A right shoulder x-ray had not been conducted.  Regarding the Veteran's employment status, the conditions listed in the diagnosis section impacted his ability to perform any type of occupational task with regard to activities such as lifting objects.  

On review of the foregoing, the Board finds it is reasonably clear that the criteria for award of an evaluation in excess of 20 percent are not met.  The Veteran's condition and documented medical history is absent showing of qualifying limitation of motion.  There was no structural impairment to the actual shoulder joint anywhere, with regard to the clavicular region, and/or the scapular region.  The most recent VA examination indicates that the Veteran on one occasion had forward flexion to 90 degrees, when factoring in repetitive motion; however, that objective finding remains consistent with the existing 20 percent rating, i.e., for limitation of motion of the arm at shoulder level, even when considering the Veteran's credible reports of functional loss.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Therefore, and upon the complete reasons indicated above, the claim for increase for right shoulder disability is being denied.

Right Humerus

The Board presently evaluates the Veteran's service-connected disorder involving impairment of the right humerus in view of that information and evidence previously indicated, regarding a right shoulder condition.    

That condition, notated by the RO previously as impairment of humerus, is rated at 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003-5202.  That is the rating scheme for degenerative arthritis, evaluated according to provisions for impairment of the humerus.  Pursuant to Diagnostic Code 5202, the next higher 30 percent evaluation is granted for the following, there being indication of malunion with marked deformity, or recurrent scapulohumeral dislocation with frequent episodes and guarding of all arm movements, where involving the major upper extremity. 

Having again reviewed the foregoing findings with reference to the Veteran's right shoulder condition, already above, those additional medical requirements for a 30 percent rating in accordance with Diagnostic Code 5202 clearly were not met.  

It follows, the claim for increase for impairment of the right humerus must be denied.

Low Back Strain

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) provides for the assignment of a 20 percent rating when there is forward flexion of the thoracolumbar spine greater than 30 degrees but no greater than 60 degrees, or the combined range of motion of  the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis reversed lordosis, or abnormal kyphosis. 

The next higher available 40 percent rating requires forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5237. 

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code. Id. at Note (1). 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Id. at Note (5). 

Intervertebral Disc Syndrome (IVDS) is evaluated under the General Rating Formula or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The relevant rating formula provides that: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

On VA examination in January 2007, on evaluation of the spine, the Veteran had a back disability which he attributed to multiple small injuries.  He could not pinpoint one particular major injury.  He had chronic low back pain which he estimated at 3 or 4/10 on the pain scale, but at times he had flare-ups where the pain was estimated at 10.  He had continuous pain daily, localized in the lower back without radiation.  He was treated with a muscle relaxant which he could not identify and Percocet which he used 2-3 times a month for his back.  He had no side effects.  It was helpful.  Flare-ups occurred sometimes monthly.  It depended on the type of activity.  He estimated however, that he had had five incapacitating episodes where he was unable to leave the house and spent most of his time flat on his back for as long as 3-4 days.  This had been over the past year.  For walking and assistive devices, he did not use a cane, crutch or brace.  There had been no surgery.  Functional assessment was that he was not employed, as described previously.  

On range of motion testing, the back appeared normal.  There was no undue muscle spasm.  Forward flexion to 90 degrees.  Extension to 20 degrees.  Lateral flexion to 30 degrees bilaterally.  Rotation was to 45 degrees bilaterally.  All of these were completed apparently easily, without any apparent pain.  Repetitive movement of the back was done without any alteration in the range of motion or any increased pain.  The Veteran did not have objective evidence of painful motion.  There were no postural abnormalities.  The musculature of the back was normal.  Neurological evaluation was normal.  The diagnosis in relevant part was low back strain, chronic.  

On VA examination in July 2010, the Veteran stated that he had moderate sharp pain to the mid lumbar spine that occurred every week.  The Veteran denied radiculopathy.  The Veteran stated that he had flare-ups about twice per week.  The Veteran had no functional impairments.  He used Tramadol and Flexeril as needed for pain.  There was no history of relevant hospitalization or surgery, spine trauma, or spine neoplasm.  There were flare-ups of low back strain, severe, weekly frequency, lasting for hours.  There were no incapacitating episodes of spine disease.  Inspection of the spine showed normal posture, normal head position, symmetry in appearance.  Gait was normal.  As far any abnormal spinal curvatures, there was no gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, cervical spine ankylosis, or thoracolumbar spine ankylosis.  There were no objective abnormalities of the thoracolumbar sacrospinalis, with no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  There was not muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  

Thoracolumbar spine range of motion consisted of flexion to 75 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, right and left lateral rotation to 25 degrees.  There was objective evidence of pain on active range of motion.  There was no additional limitation after three repetitions of range of motion.  Reflexes were good throughout.  Sensory exam findings were normal.  Detailed motor examination was normal.  An x-ray of the lumbosacral spine indicated a normal alignment of the lumbosacral spine.  The L4-L5 and L5-S1 intervertebral disc spaces were minimally narrowed.  The L5 vertebral body was minimally reduced in height.  The impression was given of minimal degenerative changes as described.  There had been no significant change in the appearance of the lumbosacral spine compared with the previous study.  The diagnosis with regard to the spine was minimal degenerative joint disease of the lumbar spine, L4/5 and L5/S1 intervertebral disc; and minimal endplate spurring and minimal endplate sclerosis seen at L4/5.  The problem associated with the diagnosis was low back strain.  

On VA examination in March 2012, the Veteran was indicated at the outset to have had back sprain.  The Veteran stated that he had constant low back pain that started in service.  Since the last VA examination, his back continued to hurt constantly in the low back area and sometimes into the right hip making squatting difficult.  The Veteran reported that flare-ups impacted the function of the thoracolumbar spine.  The flare-ups involved walking or standing more than 10 minutes and made the low back hurt worse.  

The range of motion of the thoracolumbar spine consisted of forward flexion to 90 degrees or greater, extension to 30 degrees, right and left lateral flexion to 30 degrees or greater, and right and left lateral rotation 30 degrees.  The Veteran was able to perform repetitive use testing three times.  There was no diminution in the above findings as the consequence of repetitive testing.  There was functional loss in terms of pain on movement.  There was not localized tenderness of pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  There was no muscle atrophy.  Reflexes were normal.  Sensory exam was normal.  Straight leg raising test was negative.  There was no radicular pain or other signs of radiculopathy.   There were no other neurologic abnormalities or findings related to a thoracolumbar spine condition.  The Veteran did not have Intervertebral Disc Syndrome.  He did not use any assistive devices.  X-rays of the thoracolumbar spine showed arthritis.   The Veteran did not have a vertebral fracture.  There were no other significant diagnostic test findings and/or results.  The Veteran's thoracolumbar spine condition did not impact his ability to work.  

On VA examination in May 2015, the diagnosis was lumbar strain.  He now walked with a cane due to bad knees, hips, back.  The Veteran reported that flare-ups impacted the function of the thoracolumbar spine.  He was in constant pain with his back, hips, knees.  From his ankle down the Veteran was experiencing a burning pain in his left foot with numbness, and his left calf had cramps almost like a charley horse on regular occasions.  On range of motion testing, forward flexion was to 70 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, right and left lateral rotation 20 degrees.  The Veteran was able to perform repetitive use testing with three repetitions.  There was no additional limitation in the range of motion of the thoracolumbar spine following repetitive use testing.  There was functional loss of the thoracolumbar spine in terms of pain on movement.  

There was not localized tenderness or pain to palpation for joints or soft tissue of the thoracolumbar spine.  Muscle strength testing was diminished in several areas with regard to the lower extremities.  For testing of hip flexion; knee extension; ankle plantar flexion; ankle dorsiflexion; great toe extension, the measurement was of 4/5 strength in the right leg and 3/5 strength left leg.  The Veteran did not have muscle atrophy.  On reflex exam, the right knee reflexes were 2+ and left were 1+.  Sensory exam was normal throughout, with regard to the foot/toes (L5) was decreased.  Straight leg raising test was negative for the right and left legs.  There was no radiculopathy or radicular pain.  The Veteran did not have Intervertebral Disc Syndrome.  Assistive devices were a brace and cane.  The impact of the thoracolumbar spine condition on the Veteran's ability to work was difficulty performing ambulatory activities for prolonged periods due to the condition.  The Veteran's gait was antalgic.  This was due to a knee and back condition.  There were contributing factors of pain, weakness, fatigability and/or incoordination and there was additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.  The degree of range of motion loss during pain on use or flare-ups was approximately 15 degrees on flexion.  For the VA established diagnosis of low back strain, chronic, there was no change in the diagnosis.  At this time the Veteran's condition was active.    

Based on the given rating standard and as applied to this case, the claim for increased rating for low back strain must be denied.  For the time period prior to July 13, 2010, the requirement for assignment of the next higher 20 percent rating consisted of demonstrating forward flexion of the thoracolumbar spine greater than 30 degrees but no greater than 60 degrees.  The requirement for a 40 percent rating consists of forward flexion of the thoracolumbar spine 30 degrees or less.  This is pursuant to the above-referenced General Rating Formula.  Neither of these objective standards have been met, however.  Initially, on VA examination in 2007, the Veteran had forward flexion of the thoracolumbar spine from 0 to 90 degrees.  Subsequently, on additional examinations, that finding was adjusted downward but only from 0 to 70 degrees.  There was no diminution on repetitive motion testing.  There was indicated pursuant to the May 2015 VA examination, an additional lost 15 degrees forward flexion, attributable to loss of motion from flare-ups, which would bring the final measurement of thoracolumbar spine mobility down to 55 degrees when considering pain and functional loss.  However, that still does not fall within the applicable rating standard for the next higher evaluation per the VA rating schedule.    

Moreover, the Veteran was not found to have had IVDS.  Nor for that matter, was there any reasonable indication of the likelihood that the Veteran did have any incapacitating episodes of IVDS as defined by VA regulation.   

Accordingly, the criteria for increased rating are not met at any point, and the claim must be denied. 

The record does not show that the Veteran had neurologic abnormalities due to his back disability that require separate evaluations.  Although he complained of left foot numbness at his May 2015 examination, the examiner found that he did not have radiculopathy of either lower extremity.  

Right and Left Knee Disabilities

A noncompensable rating applies where there is evidence of a limitation of leg flexion to 60 degrees.  A 10 percent rating is assigned when leg flexion is limited to 45 degrees; a 20 percent rating is assigned when leg flexion is limited 30 degrees; and a 30 percent rating is assigned when leg flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when extension is limited to 15 degrees; 30 percent when extension is limited to 20 degrees; 40 percent when extension is limited to 30 degrees; and a 50 percent when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

VA's Office of General Counsel in a precedent opinion determined that separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violating the rule against pyramiding, 38 C.F.R. § 4.14, regardless of whether the limited motions are from the same or different causes. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59,990 (2004).

Apart from ratable limitation of motion, pursuant to Diagnostic Code 5257, "other" knee impairment is evaluated based upon recurrent subluxation and/or lateral instability.  This Diagnostic Code provides that a 10 percent disability rating is warranted for slight disability, a 20 percent rating is warranted for moderate disability, and a maximum 30 percent evaluation is warranted for severe disability.

A claimant may receive separate disability ratings for arthritis and instability of the knee, under Diagnostic Codes 5003 and 5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997).  In order for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 does not have to be compensable, but must meet the criteria for a zero-percent rating.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).

On VA examination in July 2010, regarding knee disorders, the Veteran stated that he had continual aching type pain, stiffness and swelling.  He had a history of right knee meniscus repair times three and removal of the meniscus and left knee reconstructive surgery.  The Veteran stated that he also had giving out of the left knee.  He described flare-ups of the knees with swelling and the pain was severe.  He had no functional impairments.  The course since onset was progressively worse.   On a physical examination, the knees were affected as weight bearing joints, with gait being normal.  There was no other evidence of abnormal weight bearing.  There was loss of bone or part of a bone.  There were not recurrent shoulder dislocation.  There was inflammatory arthritis.  Summary of right knee joint findings consisted of tenderness and abnormal motion, with crepitation and clicks or snaps.  There were not present bumps consistent with Osgood-Schlatter's disease.  There was not grinding, instability, patellar abnormality, meniscus abnormality.  Range of motion consisted of right knee flexion from 0 to 130 degrees.  There was no objective evidence of pain following repetitive motion.  There was not additional limitation of motion after three repetitions of range of motion.  The was not joint ankylosis.  

On x-ray evaluation of the knees, the impression was no acute fracture or dislocation evident; minimal degenerative changes as described; potential small right joint effusion; minimal ill-defined increased density right Hoffa fat pad which may be minimal post-traumatic or postsurgical change; clinical correlation of this area recommended.  The diagnostic summary was that of minimal degenerative osteoarthritis of the acromioclavicular and glenohumeral joints; minimal degenerative joint disease (DJD) of the patellofemoral compartments bilaterally; right knee joint effusion.

On VA examination in March 2012, the diagnosis at outset was bilateral knee degenerative joint disease.  Since his last VA examination the Veteran stated the knees were about the same.  It was still painful to squat or walk long distances.  The Veteran reported that flare-ups impacted the function of the knee and/or lower leg.  The Veteran's description of the impact of flare-ups was that squatting or walking long distances made pain worse.  

Range of motion was from 0 to 135 degrees right knee; 0 to 130 degrees left knee.  The Veteran was able to perform repetitive use testing with three repetitions.  There was not any functional loss or functional impairment of the knee and lower leg.   Functional loss consisted of less movement than normal, and pain on movement in both knees.  The Veteran did not have tenderness or pain to palpation for joint line or soft tissues of either knee.  Muscle strength was normal in both knees.  Joint stability tests were all normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran had not ever had shin splints.  The Veteran had not had any meniscal (semilunar cartilage) conditions or surgical procedures for a meniscal condition.  There were frequent episodes of joint pain on both sides.  The Veteran had undergone a meniscectomy with residual symptoms, left side.  He had not undergone a total knee joint replacement.  He had not undergone arthroscopic knee surgery.  The Veteran did not use any assistive devices.  X-rays of the knee had been performed, and the results did not indicate degenerative or traumatic arthritis.  There was no x-ray evidence of patellar subluxation.  There were other findings and test results indicating x-rays showing normal bilateral knees, with previous x-rays at the last VA examination showing mild degenerative joint disease.  There was no impact on the Veteran's ability to work.  A cane was prescribed years ago, which he did not use it at that time.  

Upon May 2015 VA examination of the knees, the Veteran had knee joint osteoarthritis.  For the established diagnosis of degenerative changes, right and left knees, status post-surgical repair, there was no change in diagnosis and the conditions were active.  The Veteran described symptoms of knee pain that started while running, and got worse over time.  The Veteran had knee pain daily just from walking.  He walked with a cane.  He tried to walk without a cane, but could not and his knees would swell up.  The Veteran stated that part of the meniscus had been removed.  Range of motion was not good, it hurt to walk and go up and down stairs.  He could squat down and the other knee needed surgery.  

Range of motion in the knees was 0 to 90 degrees.  There was pain noted on examination and it caused functional loss.  There was evidence of pain with weight bearing, generalized tenderness, and objective evidence of crepitus.  With repetitive use, the range of motion measures were updated to right knee range of motion from 0 to 70 degrees, and left knee range of motion from 0 to 80 degrees.  With repeated use over time, the right knee range of motion remained at 0 to 70 degrees; the left knee range of motion was now limited to from 0 to 70 degrees.  The Veteran did not have muscle atrophy.  There was no knee joint ankylosis.  

There was no history of recurrent subluxation or lateral instability.   Joint stability tests were performed, and there was joint stability throughout except with regard to the anterior instability test.  The Veteran had never had recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial or fibular impairment.  The Veteran had not ever had a meniscus condition.  A meniscectomy procedure had been conducted.  There were three right knee scars, 1-cm each.  Assistive devices consisted of a brace and cane.  There was difficulty performing activities such as prolonged ambulation and standing.   

With regard to the evaluation of service-connected knee disability, presently, the Veteran's right knee condition is rated at 10 percent disabling on the basis of arthritis; and 20 percent disabling on the basis of instability.  The left knee condition is rated in the same manner.  The applicable rating provisions are Diagnostic Code 5262 for limitation of motion; 5257 for instability.  

Having reviewed the above in entirety, the Board does not find grounds upon which to grant an increased rating.  The preceding findings, apart from a noncompensable degree of limitation of motion, and that does not approximate the requirements for an increased rating, are mostly asymptomatic.  As well, the nature and severity of knee instability on both sides had not increased.  Overall, there was minimal symptomatology shown.  Muscle strength was normal.  X-rays were generally normal.  The objective and reported symptomatology shown did not approximate that which corresponds to a higher rating for any of the aforementioned components of service-connected right and left knee disabilities.  

There is a history of meniscus abnormality treated with surgery, left side.  However, at the May 2015 VA examination, the examiner specifically found that the Veteran had never had a meniscus condition including dislocation, tear, frequent episodes of "locking," joint pain, or effusion.  Thus, a separate rating for a meniscus condition is not warranted.  

Accordingly, the criteria for increased rating have not been met.  The current disability scheme will remain in effect for the Veteran's right and left knee disabilities.  The preponderance of the evidence is unfavorable, and hence the claims must be denied.

SMC Based on Need for Aid and Attendance 

VA considers the following factors in order to determine whether a veteran is in need of regular aid and attendance of another person: the inability of the Veteran to dress himself or to keep himself ordinarily clean and presentable; the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; the inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, that requires care or assistance on a regular basis to protect 
the Veteran from the hazards or dangers incident to his daily environment. 
See 38 C.F.R. § 3.352(a).

A veteran need not demonstrate all of these conditions in order to obtain SMC based on aid and attendance.  Instead, VA considers the particular personal functions that the Veteran is unable to perform in connection with his condition as a whole.  Rather than meeting all of the above criteria, the veteran need only demonstrate that he is so helpless as to need regular aid and attendance, not that there is a constant need.  See 38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that the evidence of record must demonstrate at least one factor for a grant of SMC based on need for aid and attendance).

In addition, a "bedridden" veteran also warrants the regular aid and attendance of another person.  See 38 C.F.R. § 3.352(a).  The term "bedridden" means the condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that the veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure does not suffice.  See 38 C.F.R. § 3.352(a).  

The Board's review of the evidence, as stated thus far, and reviewing the record in its entirety, does not show that any of the prerequisites for entitlement to aid and attendance have been met.  The May 2017 VA medical opinion given was that the Veteran did not require aid and attendance.  The stated rationale was as follows:

The Veteran reported that he was able to feed himself, dress and undress himself as well as caring for all of his toileting needs or needs of nature.  He is able to keep himself clean and presentable.  He requires no special prosthetic or orthopedic appliances.  The Veteran demonstrates no incapacity, physical or mental, which requires care or assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment.  His wife reports she organizes his daily medication due to the Veteran forgetting to take his medications.  The Veteran reports he is able to leave his home and can drive himself without assistance to attend appointments as needed.  Based on a review of the Veteran's medical records and his personal history he is able to function independently with his service-connected disabilities.  He reports symptoms of low back pain and pain in both legs with the most serious current symptoms related to his nonservice-connected peripheral artery disease causing claudication of the right lower leg with walking more than 100 yards.  He denies current cardiac symptoms (cardiology evaluation 7/27/16 indicates no angina symptoms and no limitations and states he is able to walk 2 miles without chest pain or dyspnea on exertion, but that he does have claudication).  Based on review of medical records and discussion with the Veteran his current service-connected disabilities do not require aid and attendance.  The Veteran's heart disease, hypertensive vascular disease, his hiatal hernia, bilateral lower extremities conditions, headaches, arm disabilities or PTSD do not cause the Veteran to be unable to care for himself any way.  The Veteran's only objective concession to his service-connected disabilities is the use of a cane when walking.

The foregoing opinion does not establish or indicate that the Veteran is presently in need of regular aid and attendance of another person.  Rather, the indication is that the Veteran clearly has substantial retained functional capacity.   

Accordingly, on these grounds, the preponderance of the evidence is unfavorable and the claim is being denied.  


ORDER

An initial rating higher than 10 percent prior to January 13, 2015, and higher than 60 percent thereafter, for coronary artery disease, is denied.

An initial 30 percent rating higher for GERD is granted.

An initial rating higher than 20 percent for residuals of right shoulder dislocation with degenerative arthritis is denied.

An initial rating higher than 20 percent for impairment of the right humerus is denied.

An initial rating higher than 10 percent prior to July 13, 2010, and higher than 20 percent thereafter, for low back strain, is denied.

An initial rating higher than 10 percent for right knee arthritis is denied.

An initial rating higher than 10 percent for left knee arthritis is denied.

An initial rating higher than 20 percent for right knee instability is denied.

An initial rating higher than 20 percent for left knee instability is denied.

The claim for Aid and Attendance is denied.



______________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


